DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Specification
Page 7, paragraph 54, line 2: Change “, ,au” to “, may”.  

Reasons for Allowance
The Office has reviewed the references cited in the IDS and has reviewed the prior art for the specific cleaning procedure claimed in claim 1.  Dry cleaning the pixel electrode after the pixel definition layer has been deposited and opened at the pixel electrode is known in the prior art.  However, applicants have identified a specific flow of oxygen for a first dry cleaning procedure, followed by a second dry cleaning procedure, that results in extended device life.  The Office searched for these features in prior art databases and in non-patent literature databases.  These features were not found.  For these reasons, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
2) to a surface of the pixel electrode exposed by the opening in the pixel defining layer, wherein the oxygen gas (O2) is added at a flow rate in a range of about 1,200 sccm to about 3,600 sccm; performing second dry cleaning after the first dry cleaning; forming an intermediate layer on the pixel electrode after the second dry cleaning”, in combination with the remaining limitations of the claim.
With regard to claims 2-20: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897